T




                April 30, 1952

Hon. William H. Davis   Opinion No, V-1451
County Attorney
Williamson County       Re:   Authority of the com-
Georgetown, Texas             missioners' court to
                              furnish at county ex-
                              pense necessary books
                              and stationery for
                              justices of the peace
                              compensated on a fee
Dear Sir:                     basis.
          You have requested an opinion on the fol-
lowing question:
          Does the Commissioners' Court have
     authority to furnish the justices of the
     peace such books and stationery as are
     necessary in the performance of their du-
     ties at the expense of the county, or
     must they be paid out of the fees of of-
     fice of the j,usticesof the peace?
          You state in your request that the justices
of the peace of Williamson County are compensated on
a fee basis.
          Subdivision (a) of Article 3899, V.C.S.,
provides in part:
          "At the close of each month of his
     tenure of office, each officer named here-
     in who is compensated on a fee basis shall
     make. as a Dart of the reoort now reaulred
     by law, an itemized and sworn statement
     of all the actual and necessary expenses in-
     curred by him in the conduct of his office
     such as stationery, stamps, telephone, pre-
     mlums on officialsl bonds including the cost
     of surety bonds for his deputies, premium on
     fire, burglary, theft, robbery insurance
     protecting p,ublicfunds, traveling expenses,
     and other necessary expenses; D D D The
     amount of such expenses, together wiTthe
Hon. William H. Davis, page 2   (v-1451)


     amo,untof salaries paid to assistants, depu-
     ties and clerks, shall be paid o,ut of the
     fees earned by such officer." (Emphasis
     added.)
          Article 3899b, V.C.S., provides in part:
          f,o o . such books and stationery as
     are necessary in the performance of their
     duties shall also be f,urnishedJustices of
     the Peace by said Commissioners Co,urt. Pro-
     vided all purchases herein must be approved
     by the Commissioners Court, and must be made
     under the provisions of Article 1659, Revised
     Civil Statutes of Texas, 1925."
          In 2 Sutherland, Statutory Construction
(3rd Ed. 1943) 541, we find the following:
         "General and special acts may be in
    pari materia. If so, they should be con-
    strued together. Where one statute  deals
    with a subject in general terms, and another
    deals with a part of the same subject in
    a more detailed way, the two should be har-
    monized if possible but if there is any
    conflict, the latter will prevail, regard-
    less of whether it was passed prior to the
    general statute, unless it appears that
    the legislature intended to make the general
    act controlling."
          Also, in Townsend v. Terrell, 118 Tex. 463,
16 S.W.2d 1063; 1064 (1929), the court said:
          1,
             * . It is only where acts are so
     inconsistent as to be irreconcilable that
     a repeal by implication will be indulged.
     If there exists such conflict, then there
     is a presumption of the intention to re-
     peal all laws and parts of laws in conflict
     with the clear intention of the last act.
     This is necessarily true where both acts
     cannot stand as valid enactments.
          "This rule of construction has found
     frequent and apt ill,ustrationwhere one of
     the supposedly conflicting statutes was
     general in its terms and the other specific.
Hon. William H. Davis, page 3   (V-1451)


     In such a case it is universally held that
     the specific statute more clearly evidences
     the intention of the Legislature than the
     general one, and therefore that it will cdn-
     trol. In such a case both statutes are per-
     mitted to stand - the general one applica-
     ble to all cases except the particular one
     embraced in the specific statute. O D *'
          See also Sam Bassett Lbr. Co. v. City of
Houston, 145 Tex. 492, 198 S.W.2d 879 (1947); Canales
v. Laughlin, 147 Tex. 169, 214 S.W.2d 451 (19483
State v. Mauritz-Wells Co., 141 Tex. 634, 175 S.W.2d
238 (1943)0
          Subdivision (a) of Article 3899 requires
county and precinct officers on a fee basis to make
a monthly itemization of expense incurred by the of-
ficer before the enumerated expenses contained there-
in will be allowed. Pierson, Justice of the Peace v.
Galveston County 131 S.W.2d 27 (Tex, Civ. App. 1939).
This article furiher provides that 'such expenses
shall be paid out of the fees earned by such officer{,"
while Article 3899b authorizes 'books and stationery
to be furnished justices of the peace by the commis-
sioners' court at county expense.
          Inasmuch as the relevant portion of Article
3899b is specific in nature applying to certain sup-
plies of the justices of the peace and more clearly
evidences the intention of the Legislature than the
general provisions found in subdivision (a) of Arti-
cle 3899 applying to all expenses of co,untyand pre-
cinct officers, and since Article 3899b is the latest
expression of the Legislature on the subject (re-
enacted in 1945 was compared with Article 3899, last
enacted in 194lj, it is our opinion that the specific
provision of Article 3899b will prevail.
          Therefore, we agree with your conclusion
that the commissioners' court of Williamson County
is authorized to furnish books and stationery to
justices of the peace at co,untyexpense as provided
by Article 3899b.
Hon. William H. Davis, page 4   (v-1451)


                      SUMMARY
         Justices of the peace compensated on
    a fee basis may be furnished books and sta-
    tionery at county expense. Article 3899b,
    V.C.S.
                           Yours very truly,
APPROVED:                    PRICE DANIEL
                           Attorney General
J. C. Davis, Jr.
County Affairs Division
Mary K. Wall
Reviewing Assistant        B*ev*
                                Assistant
Charles D. Mathews
First Assistant
JR:lTlh




                                               .